Citation Nr: 1635399	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  07-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for right ankle fracture, status post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2015.  It came back before the Board on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in November 2012 and is originally on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right ankle disability has been manifested by deformity commensurate with malunion of the tibia and fibula with marked ankle disability, and subjective complaints of pain, weakness, stiffness, and instability but not by ankylosis or nonunion of the tibia and fibula.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 30 percent, but no higher, for service-connected right ankle fracture, status post open reduction and internal fixation have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2006, March 2006, April 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
  
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right ankle disability, right ankle fracture, status post open reduction and internal fixation, has been assigned the maximum evaluation of 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostics Code 5271.  Under this code, marked limited motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  In accordance with 38 C.F.R. § 4.59, this encompasses the Veteran's painful motion and radiologically confirmed existence of right ankle pathology.

In order for an evaluation higher than the assigned 20 percent to be warranted, there must be malunion of the tibia and fibula with marked ankle disability, nonunion of the tibia and fibula with loose motion requiring a brace, or ankylosis of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5270.  

The words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," Stedman's Medical Dictionary 87 (25th ed. 1990)). 

At the VA examination in January 2005, the Veteran reported right ankle pain, weakness, stiffness, and instability.  On examination, the right ankle revealed some weakness with abnormal movement and guarding of movement without edema, effusion, tenderness, redness, heat or subluxation.  There was no indication of deformity; and there was no ankylosis.  Dorsiflexion was 5 degrees and plantar flexion was 15 degrees with pain, fatigue, weakness, lack of endurance and incoordination.  After repetitive use, the Veteran had further limitation of motion of 5 degrees.  Sensory examination was normal, deep tendon reflexes were symmetrical at 2/2 in the right lower extremity, and motor function appeared to be 5/5 and normal in the right lower extremity without muscle atrophy, fasciculation, or fibrillation.  His gait and posture were normal and he did not require an assistive device to walk.  

At the January 2011 VA examination, the Veteran reported right ankle weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain which could be excruciating.  The right ankle demonstrated weakness without deformity.  There was no ankylosis.  Dorsiflexion was 15 degrees and plantar flexion was 30 degrees with weakness without pain, fatigue, lack of endurance, or incoordination.  After repetitive use, the Veteran had further limitation of motion of 5 degrees.  Sensory examination was normal, deep tendon reflexes were symmetrical at 2/2 in the right lower extremity, and motor function appeared to be 5/5 and normal in the right lower extremity without muscle atrophy, fasciculation, or fibrillation. His gait and posture were normal.  X-ray of the right ankle showed old healed fracture, distal fibular shaft and post-traumatic changes in the distal fibula with minimal post-traumatic osteoarthritic changes of the ankle joint.  

MRI of the right foot in November 2011 revealed moderate degenerative arthritic change at the posterior margin of the tibiotalar joint manifested by moderate posterior tibiotalar joint space narrowing.  There is also severe chondromalacia at the posterior distal margin of the right tibia.  Subchondral degenerative cyst/geode formation of the posterodistal right tibia is also shown measuring up to 6 mm in AP diameter.  There is also ill-defined subcortical trabecular stress response/hyperemia at the posterodistal right tibia measuring up to 14 mm in AP thickness.  There is no subluxation or dislocation.  Note is made of mild subcortical trabecular response/bone marrow edema at the lateral margin of the mid to distal calcaneus compatible with mild focus of lateral calcaneal trabecular stress response/bone contusion measuring approximately 10 mm transverse x 24 mm AP.  Note is also made of a chronic healed oblique fracture deformity of the distal right fibula.

At the October 2013 VA examination, dorsiflexion was 15 degrees and plantar flexion was 40 degrees with pain at the endpoints.  The examiner noted that there was additional limitation in range of motion of the ankle following repetitive use testing; however, after three repetitions, the Veteran still demonstrated dorsiflexion was 15 degrees and plantar flexion was 40 degrees.  The examiner noted functional loss of the right ankle due to less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and weightbearing.  The examiner noted an additional 5 degree loss of motion on plantar flexion but no additional loss of motion on dorsiflexion.  There was no localized tenderness or pain on palpation of joints or soft tissue.  Muscle strength testing was 4/5 with both plantar flexion and dorsiflexion.  There was no joint instability or ankylosis.  The Veteran reported occasional use of a cane.  

At the VA examination in June 2015, the Veteran reported that during flare-ups, his right ankle freezes up and he cannot walk; he has to stop because the pain is so severe.  Dorsiflexion was to 10 degrees and plantar flexion was to 25 degrees.  After three repetitions, there was a loss of 5 degrees in plantar flexion.  The examiner noted functional loss due to pain, fatigue, weakness, and lack of endurance limit both dorsiflexion and plantar flexion to 5 degrees.  The examiner noted additional contributing factors of disability of swelling, disturbance of locomotion, interference with standing.  There was no ankylosis.  There was right ankle instability and there was reduction in muscle strength -- 2/5 in plantar flexion and 3/5 in dorsiflexion, but no atrophy.  On X-ray there was arthritis.  The examiner noted that in February 2007, there was mild narrowing of the tibiotalar joint and an old distal fibular fracture.  The Veteran reported regular use of a cane.    

The medical evidence does not specifically indicate that the Veteran has malunion of the tibia and fibula, as required for an evaluation under these criteria.  In this case, however, as the Veteran suffered a fibula fracture, and MRI in November 2011 showed an oblique fracture deformity of the distal right fibula, the Board will afford the Veteran the full benefit-of-the-doubt and assume his deformity is commensurate with malunion of the tibia and fibula.  As such, Diagnostic Code 5262 is for application.

As such, the Board finds that the Veteran's right ankle disability warrants a 30 percent evaluation for malunion of the fibula with marked ankle disability.  The  record does not, however, warrant assignment of a disability rating in excess of 30 percent at any time during the rating period on appeal as the evidence does not demonstrate that the Veteran has nonunion of the tibia and fibula with loose motion requiring a brace under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Consideration has been given to whether a higher rating is warranted on the basis of functional impairment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board acknowledges the Veteran's right ankle complaints; however, there is no objective clinical indication that the Veteran has right ankle symptoms causing functional limitation to a degree that would support an evaluation in excess of 30 percent.  Even assuming for the sake of argument the Veteran's very limited range of motion combined with diminished strength and instability, his right ankle disability was of such severity as to approximate ankylosis, it does not rise to the level of ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  
 
Consideration has also been given to whether a separate evaluation is warranted for the Veteran's right ankle scar.  During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).
  
Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In January 2005, the Veteran's right ankle scar measured 7 centimeters long and 0.7 centimeters wide.  It was hyperpigmented with abnormal texture without disfigurement.  The scar was level without tenderness, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, or hypopigmentation.  In January 2011, the Veteran's scar on the medial aspect of the right ankle measured  3.5 centimeters by 0.2 centimeters.  The scar had no pain or skin breakdown.  It was noted to be superficial without inflammation, edema, keloid, disfigurement, limitation of motion or function due to the scar.  

Thus, a separate compensable evaluation is not warranted as the Veteran's right ankle scar is not deep, unstable, or painful on examination; does not cause limited motion; and is not 144 square inches or greater, 

As such, the Board finds that an evaluation of 30 percent, but no higher, for the Veteran's service-connected right ankle disability is warranted during the entire appeal period.

The discussion above reflects that the symptoms of the Veteran's right ankle fracture, status post open reduction and internal fixation are contemplated by the applicable rating criteria.  Limitation of motion, pain, swelling, weakness, fatigability, lack of endurance, instability, disturbance of locomotion, and interference with sitting, are contemplated by Diagnostic Code 5262.  Thus, the Veteran's right ankle symptoms have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  Although at the June 2015 rating decision, the Veteran reported that he worked as a cameraman but could no longer stand for prolonged periods, he reported working a sedentary job.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, for right ankle fracture, status post open reduction and internal fixation is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


